Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of May 2, 2012 (the
“Effective Date”) by and between Clean Diesel Technologies, Inc., a Delaware
corporation (“CDTI” or the “Company”), and Nikhil Mehta (“Executive”).

WHEREAS, CDTI and Executive desire to enter into an agreement setting forth the
terms and conditions of Executive’s employment with CDTI;

NOW THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1. Employment.

CDTI employs Executive, and Executive hereby accepts employment with CDTI, upon
the terms and conditions set forth in this Agreement for the period beginning on
the Effective Date and ending on May 2, 2015. This Agreement supersedes and
replaces any other employment or consulting agreement between Executive and
CDTI.

 

2. Position and Duties.

(a) Executive shall serve as Chief Financial Officer of CDTI and shall have the
normal duties, responsibilities and authority of such position, subject to the
power of the Board of Directors of CDTI (“Board”) to expand or limit such
duties, responsibilities and authority.

(b) Executive shall report to the Chief Executive Officer of the Company.
Executive shall devote Executive’s best efforts and all of Executive’s business
time and attention (except for permitted vacation periods, reasonable periods of
illness or other incapacity) to the business and affairs of CDTI. Executive
shall perform Executive’s duties and responsibilities hereunder to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

(c) Executive will be subject to, and will comply with, the policies, standards
and procedures generally applicable to senior management employees of CDTI from
time to time.

 

3. Compensation and Benefits.

(a) Base Salary. Executive will receive an annual base salary of $310,000 per
year, less applicable payroll withholdings, payable in accordance with CDTI’s
normal payroll practices. This salary shall be subject to annual review by CDTI
in accordance with its general policies as in effect from time to time.

(b) Housing Allowance. CDTI shall provide Executive with an allowance for
Executive’s living and commuting expenses, in the amount of $2,000 per month.

 

1



--------------------------------------------------------------------------------

(c) Annual Bonus. Executive shall be eligible to receive an annual bonus based
on CDTI’s achievement of financial objectives established by the Board. The
amount of any Annual Bonus will be based upon the degree to which such
objectives are met, and will vary from 50% of Base Salary if CDTI’s financial
objectives are met to a maximum of 100% of Base Salary for extraordinary Company
performance as measured by pre-approved Board amounts. The annual bonus will be
prorated based on the number of days Executive is employed during a calendar
year. The bonus with respect to any calendar year shall be payable in the
following calendar year no later than 45 days from the date on which audited
financial statements covering such calendar year are filed on Form 10-K.

(d) Equity and Cash Incentive. Executive acknowledges that he received long term
incentive compensation on February 22, 2012 comprised of stock options and
restricted shares of CDTI common stock. The stock options and restricted stock
were issued under and governed by the terms of CDTI’s Incentive Plan and were
issued at 100% of fair market value. The stock options will be valued using the
Company’s customary accounting methodology. The stock options vest as to one
third (1/3) on each of the first, second and third anniversaries of the date of
grant. The restricted stock vests as to one third (1/3) on each of March 20,
2013, March 20, 2014 and March 20, 2015 to correspond with the Company’s open
trading windows. All of Executive’s unvested stock options and restricted stock
will vest immediately upon Executive’s Termination Without Cause or Resignation
for Good Reason concurrent with or subsequent to a Change in Control. For
purposes of the foregoing paragraph, “Change in Control” means a change in
ownership or control of CDTI effected through any of the following transactions:

(i) A merger, consolidation or other reorganization, unless securities
representing more than fifty-one percent (51%) of the total combined voting
power of the voting securities of the successor company are immediately
thereafter beneficially owned, directly or indirectly, by the persons who
beneficially owned CDTI’s outstanding voting securities immediately prior to
such transaction; or

(ii) A sale, transfer or other disposition of all or substantially all of CDTI’s
assets in liquidation or dissolution of CDTI; or

(iii) The acquisition, directly or indirectly by any person or related group of
persons (other than CDTI or a person that directly or indirectly controls, is
controlled by, or is under common control with, CDTI), of beneficial ownership
of securities possessing more than fifty-one percent (51%) of the total combined
voting power of CDTI’s outstanding securities pursuant to a transfer of the then
issued and outstanding voting securities of CDTI by one or more of CDTI’s
shareholders; or

(iv) During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director of the Board subsequent to the date of adoption of
this Plan whose election, or a nomination for election by CDTI’s shareholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of any individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Board, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the legal jurisdiction of the
Corporation’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Corporation’s
securities immediately before such transaction.

(e) Fringe Benefits. Executive shall be entitled to participate in all of CDTI’s
employee benefit programs for which CDTI employees are generally eligible,
subject to the terms and conditions of such programs. Those programs currently
include group medical, dental and vision insurance; 401(k) plan; life insurance;
short-term and long-term disability insurance; and paid vacation and sick leave.
All benefits are subject to change at the sole discretion of the Board and/or
CDTI.

(i) Executive shall be entitled to four (4) weeks of vacation per year. Such
vacation time shall accrue and will be paid out upon Termination subject to
customary payroll withholding in accordance with CDTI’s general practices.

(f) Reimbursement of Business Expenses. CDTI shall reimburse Executive for all
reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement which are consistent with CDTI’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to CDTI’s requirements with respect to
reporting and documentation of such expenses. Such reimbursements shall be
payable in accordance with CDTI’s general reimbursement practices.

 

4. Termination.

(a) Employment At-Will and Termination. Executive’s employment with CDTI will be
“at will” (i.e., either Executive or CDTI may terminate Executive’s employment
at any time for any reason, with or without Cause). Executive’s employment and
this Agreement may be terminated as follows:

(i) Either party may terminate this Agreement and Executive’s employment for any
reason upon thirty (30) days’ written notice to the other party that this
Agreement is being terminated;

(ii) The parties may terminate this Agreement and Executive’s employment for any
reason without notice upon mutual written agreement of the parties;

(iii) CDTI may terminate Executive’s employment and this Agreement upon written
notice to Executive at any time that the Board has determined that there is
Cause for such termination. For purposes of this Agreement, “Cause” shall mean
Executive’s (A) gross negligence or severe or continued misconduct in the
performance of Executive’s material duties; (B) commission of or pleas of
“guilty” or “no contest” to a felony offense or commission of any unlawful or
criminal act which would be detrimental to the reputation or character of CDTI;
(C) participation in fraud or an act of dishonesty against CDTI; (D) intentional
material damage to or misappropriation of

 

3



--------------------------------------------------------------------------------

CDTI property; material breach of company policies or regulations, or
(E) material breach of this Agreement that is not cured to CDTI’s reasonable
satisfaction within five (5) days after written notice thereof to Executive
(provided that any such breach which is not capable of cure, shall immediately
constitute “Cause”);

(iv) This Agreement shall terminate immediately upon Executive’s death or
Disability. “Disability” means Executive’s physical or mental incapacity to
perform a substantial portion of his duties and responsibilities for any period
or periods which, in the aggregate, total 90 or more calendar days within any
12-month period; or

(v) Executive may resign for Good Reason. For purposes of this Agreement,
Executive will have Good Reason to terminate Executive’s employment with CDTI
upon the occurrence of any of the following: (A) a material diminution in the
nature or scope of Executive’s responsibilities, duties or authority; (B) CDTI’s
requirement that Executive be based at any location more than 50 miles from
Executive’s current CDTI office location in Ventura; (C) any other action or
inaction that constitutes a material breach by CDTI of this Agreement; (D) a
material diminution in Executive’s Base Salary; or (E) other good reason as
offered by Executive and agreed upon by the Board, such agreement to be in the
sole discretion of the Board Executive may not resign for Good Reason unless
(A) Executive provides written notice of Executive’s intent to resign to the
Board and of the occurrence of Good Reason for resignation under this paragraph
within ninety (90) days of the initial existence of such reason and (B) CDTI has
not remedied the alleged violation(s) within thirty (30) days of receipt of such
written notice. For purposes of this paragraph written notice must include a
detailed description of the facts and circumstances of the violation allegedly
constituting Good Reason and such notice must be given in accordance with
applicable CDTI policy, or in the absence of such policy, to the Chair of the
Board or the General Counsel of CDTI.

(b) Payments Upon Termination. Upon termination of Executive’s employment for
any reason, Executive shall be entitled to receive any salary and benefits that
are accrued and unpaid as of the date of termination.

(i) Termination for Cause or Resignation. If Executive resigns Executive’s
employment for any reason other than for Good Reason pursuant to Paragraph
4(a)(v) above, is terminated by CDTI or the Board for Cause pursuant to
Paragraph 4(a)(iii), or is terminated by mutual agreement of the parties
pursuant to Paragraph 4(a)(ii) above, all compensation and benefits will cease
immediately and Executive will receive none of the Severance Benefits (as
defined below) or any other severance pay.

(ii) Termination Without Cause or Executive’s Resignation for Good Reason. If
Executive resigns for Good Reason under Paragraph 4(a)(v) above or Executive’s
employment with CDTI is terminated by CDTI for any reason other for Cause or
mutual agreement of the parties pursuant to Paragraph 4(a)(ii) above, subject to
Paragraph 4(c) below, Executive will receive the following compensation
(“Severance Benefits”):

 

  (A)

an amount equal to twelve (12) months of Executive’s current base salary at the
time of termination (less required withholdings) payable

 

4



--------------------------------------------------------------------------------

  pursuant to the Company’s regular payroll practices commencing on the later of
the day after the expiration of the revocation period of the Release (as defined
below) or 35 days after Executive’s termination date;

 

  (B) for a period of twelve (12) months following Executive’s termination date,
continue Executive’s medical, dental and vision coverage under the Company’s
group health plan as in effect immediately before Executive’s termination, after
which Executive may elect continuation coverage at his own expense under COBRA
(section 4980 of the Internal Revenue Code of 1986 [the “Code”] and the
California Continuation Benefits Replacement Act (“Cal-COBRA”); provided,
however, that such extended coverage will only be provided to the extent that it
is not discriminatory under section 105(h) of the Code or under any other
section of the Code or other applicable law. If the extension of such coverage
would be discriminatory under section 105(h) of the Code or other applicable
law, CDTI shall in lieu of extending coverage under its group health plan
reimburse Executive for the cost of individual (providing care for Executive and
his family) medical, dental and vision coverage for a period of twelve
(12) months after he exhausts available COBRA and Cal-COBRA; provided, however,
that if such payment is discriminatory under applicable law, CDTI may in its
sole discretion increase the payment in part (a) above (including applicable
gross-up); and

 

  (C) an amount equal to a prorated portion (based on the number of full months
of service) of Executive’s Annual Bonus to which for the year in which the
termination occurs calculated and payable pursuant to the terms of the
applicable bonus program in effect as determined by the Board; provided,
however, that such payment shall be made to the Executive within 45 days of the
10-K as above.

(iii) Disability. If Executive’s employment is terminated due to Disability,
subject to Paragraph 4(c) below, Executive will receive the following
compensation (“Severance Benefits”):

 

  (A) an amount equal to six (6) months of Executive’s current base salary at
the time of termination (less required withholdings) payable pursuant to the
Company’s regular payroll practices commencing on the later of the day after the
expiration of the revocation period of the Release (as defined below) or 35 days
after Executive’s termination date;

 

  (B)

for the period of six (6) months following Executive’s termination date,
continue medical, dental and vision coverage under the Company’s group health
plan in effect immediately before

 

5



--------------------------------------------------------------------------------

  Executive’s termination, after which Executive may elect continuation coverage
at his own expense under COBRA (section 4980 of the Internal Revenue Code of
1986 [the “Code”] and the California Continuation Benefits Replacement Act
(“Cal-COBRA”); provided, however, that such extended coverage will only be
provided to the extent that it is not discriminatory under section 105(h) of the
Code or under any other section of the Code or other applicable law. If the
extension of such coverage would be discriminatory under section 105(h) of the
Code or other applicable law, CDTI shall in lieu of extending coverage under its
group health plan reimburse Executive for the cost of individual (providing care
for Executive and his family) medical, dental and vision coverage for a period
of six (6) months after he exhausts available COBRA and Cal-COBRA; provided,
however, that if such payment is discriminatory under applicable law, CDTI may
in its sole discretion increase the payment in part (a) above (including
applicable gross-up); and

 

  (C) an amount equal to a prorated portion (based on the number of full months
of service) of Executive’s Annual Bonus for the year in which the termination
occurs calculated and payable pursuant to the terms of the applicable bonus
program in effect as determined by the Board; provided, however, that such
payment shall be made to the Executive within 45 days of 10-K as above.

 

  (D) Notwithstanding the foregoing, any benefits that Executive shall become
entitled to receive under CDTI’s long-term disability insurance program as it
may from time to time be in effect shall reduce the Severance Benefits payable
under this Paragraph 4(b)(ii).

(c) Release and Commencement of Severance Benefits. As a condition of receiving
any Severance Benefits under this Paragraph 4, Executive is required to sign
(and not revoke) a Severance Agreement and Release of All Claims (“Release”)
against CDTI and related entities and individuals, in a form to be provided by
CDTI, within 21 days after his termination date. Payment of Severance Benefits
shall not commence until after the time for revocation of the Release has
expired (if the period for signing and not revoking the Release begins in one
taxable year for the Executive and ends in the subsequent taxable year, the
payment of any Severance Benefits will begin in the second taxable year).

(d) 409A. The parties intend that the Severance Benefits provided under this
Agreement will be deemed not to be deferred compensation subject to section 409A
of the Code (“section 409A”) to the maximum extent provided in the exceptions
provided in the Treasury Regulations for short term deferrals (section
1.409A-1(b)(4)) and separation pay plans (section 1.409A-1(b)(9)). All Severance
Benefits shall be paid within the period ending no later than the last day of
the second taxable year of the Executive following the taxable year in which the
Executive’s separation from service occurs, in conformance with section
1.409A-1(b)(9) of the Treasury Regulations. To the extent that the payment of
any amount under this Paragraph 4

 

6



--------------------------------------------------------------------------------

constitutes deferred compensation, any payment or benefit due upon Executive’s
termination of employment will only be paid or provided to Executive once
Executive’s termination qualifies as a “separation from service” under section
409A. If Executive is a “specified employee” within the meaning of section 409A,
any such payment scheduled to occur during the first six (6) months following
Executive’s separation from service shall not be paid until the first regularly
scheduled pay period following the six (6) month anniversary date of such
separation from service and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto.

(e) Return of Property. Upon termination of Executive’s employment or whenever
requested by CDTI, Executive will immediately return all CDTI property, tangible
or (where returnable) intangible, in Executive’s possession.

(f) Upon termination of Executive’s employment with CDTI for any reason,
Executive shall promptly resign from any position as an officer, director or
fiduciary of CDTI.

 

5. Protection of Confidential Information.

(a) Executive acknowledges and agrees that in connection with his employment
with CDTI, he will be given access to or will obtain Confidential Information
(as defined below) with respect to CDTI’s business and employees. Executive will
use the Confidential Information only to carry out Executive’s job duties under
this Agreement. Executive will hold this information strictly confidential and
will not use or disclose it, except in performance of Executive’s obligations to
CDTI, without CDTI’s express written consent. Executive’s obligation to maintain
the confidentiality of the Confidential Information of CDTI and to refrain from
using such information for any improper purpose will continue during Executive’s
employment with CDTI and at all times thereafter, unless and to the extent that
such Confidential Information (i) was otherwise available to Executive from a
source other than CDTI, (ii) becomes generally known to, and available for use
by, the public other than as a result of the acts or omissions of the Executive
in contravention of this Paragraph 5, or (iii) is required to be disclosed by
applicable law, court order or other legal process.

(b) Executive shall deliver to CDTI at the termination of his employment, or at
any other time CDTI may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of CDTI which Executive may then possess or have under
Executive’s control.

(c) “Confidential Information” includes but is not limited to the following:
(i) trade secrets, ideas, processes, formulas, data, programs, other works of
authorship, knowhow, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices, costs, supplies, customers and
information regarding the skills and compensation of other employees, directors
or consultants of CDTI or any Affiliate; (iii) confidential marketing
information (including without limitation marketing strategies, customer or
client names and requirements for product and services, prices, margins and
costs); and (iv) other confidential business information of CDTI or any
Affiliate. For purposes of this Agreement, “Affiliate” means any trade or
business under common control with CDTI, as that term is defined in sections
414(b) and 414(c) of the Code.

 

7



--------------------------------------------------------------------------------

6. Protection of Intellectual Property.

Executive agrees that all inventions, innovations, improvements, developments,
methods, techniques, processes, algorithms, data, databases, designs, analyses,
drawings, reports, and all similar or related information, all software,
copyrights, and other works of authorship, all other intellectual property or
proprietary rights (including any patents, registrations or similar rights that
may issue from the foregoing), and all tangible embodiments of any of the
foregoing (in any form or medium, whether now known or hereafter existing),
which relate to CDTI’s or any Affiliate’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed, contributed to, or made by Executive while employed by
CDTI or any Affiliate thereof (collectively, “Work Product”), belong to and are
the property of CDTI or such Affiliate, as applicable, and Executive hereby
assigns to CDTI or such Affiliate, as applicable, any right, title and interest
Executive may have in and to the Work Product, free and clear of any claims for
compensation or restrictions on the use or ownership thereof. Executive will
promptly disclose such Work Product to CDTI and perform all actions reasonably
requested by CDTI (whether during or after his employment) to establish, record,
perfect and otherwise confirm such ownership, and protect, maintain and enforce
CDTI’s and the Affiliate’s rights, as applicable, in such Work Product
(including, without limitation, by executing assignments, consents, powers of
attorney, and other instruments and providing affidavits and testifying in any
proceeding).

 

7. Post-Employment Covenants.

(a) Non-Solicitation of Employees. For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit or encourage, directly or indirectly, in person or through others, any
employee of the Company whom Executive worked with at the Company or any
Affiliate to terminate his or her relationship with the Company or its Affiliate
or to alter his or her relationship with the Company to the Company’s detriment;
provided, however, that generalized advertisement of employment opportunities
including in trade or industry publications (not focused specifically on or
directed in any way at the employees or an employee of CDTI) shall not be deemed
to cause a breach of this Paragraph 7(a).

(b) Non-Solicitation of Customers. For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit, divert or take away, or attempt to solicit, divert or take away, any
person, firm or company that was, at any time during the period of twelve
(12) months preceding the termination of Executive’s employment, a client of
CDTI and with whom during that twelve (12) month period Executive had business
dealings on behalf of CDTI or any Affiliate, for the purpose of selling or
providing a product or service that competes with or displaces a product or
service of CDTI that Executive had some material involvement in or received
Confidential Information about while employed by CDTI.

 

8



--------------------------------------------------------------------------------

(c) If, at the time of enforcement of this Paragraph 7, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing with respect to (i) any part of the time period
covered by these covenants, (ii) any activity covered by these covenants, or
(iii) any other aspect of these covenants, any adverse determination will be
implemented as narrowly as possible and will not affect these covenants with
respect to any other time period, activity or other aspect covered by these
covenants.

(d) Enforcement. Each of the parties acknowledges that (i) the covenants and
restrictions contained in this Paragraph 7, and the protections for Confidential
Information and Work Product under Paragraphs 5 and 6, are necessary,
fundamental and required for the protection and continued conduct of CDTI’s
business, (ii) such covenants and restrictions relate to matters which are of a
special, unique and extraordinary character and which give these covenants a
special, unique value and (iii) breach of these covenants may cause CDTI or its
Affiliates irreparable harm which cannot be adequately compensated by monetary
damages, and therefore in the event of a breach or threatened breach of this
Agreement, CDTI or its Affiliates or their applicable successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or immediate
injunctive or other relief in order to enforce, or prevent any breaches of, the
provisions of this Agreement. Executive agrees that the restrictions contained
in Paragraphs 5, 6 and 7 are reasonable.

 

8. General Provisions.

(a) Arbitration. Except for claims for injunctive relief brought pursuant to
Paragraph 7, any dispute or controversy arising out of or relating to this
Agreement, or the employment relationship created by this Agreement, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy. The
arbitration shall be administered by the Judicial Arbitration and Mediation
Service (“JAMS”) (www.jamsadr.com) and shall be conducted exclusively under the
then-current Employment Arbitration Rules & Procedures and JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness, and the
California Code of Civil Procedure. The arbitration will take place before a
single neutral arbitrator in Ventura, California. CDTI shall be responsible for
the fees and expenses of the arbitrator in connection with the Arbitration.
Executive shall be responsible for his attorney fees and any costs required by
JAMS necessary to commence the arbitration, if so commenced at Executive’s
request, but in no event shall Executive be responsible for any costs beyond
those which he would be required to incur if he filed a civil action in court
concerning the dispute or controversy. The parties shall have all the rights,
remedies and defenses available in a civil action for the dispute or
controversy. The arbitrator shall issue a written award that includes the
arbitrator’s essential findings and conclusions, and shall have the authority to
assess attorneys’ fees and costs of the prevailing party to the losing party.
The arbitrator will not have the authority to amend, modify, supplement or
change the terms and conditions of employment as set forth in this Agreement.
This arbitration provision will not prohibit either party from seeking
injunctive relief pending the outcome of the arbitration or an order confirming
or vacating the award in a court of competent jurisdiction.

 

9



--------------------------------------------------------------------------------

(b) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement embodies the complete agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof. There are no other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter of this
Agreement, unless expressly referenced in this Agreement.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. Facsimile or scanned and emailed counterpart
signatures to this Agreement shall be acceptable and binding on the parties
hereto.

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, CDTI and
their respective successors and assigns; provided that the rights and
obligations of Executive under this Agreement shall not be assignable.

(f) Governing Law and Jurisdiction. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of California. Except as provided in Paragraph 8(a), each of the
parties hereto submits to the exclusive jurisdiction and venue of any state or
federal court sitting in the County of Ventura, California.

(g) Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(h) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of CDTI (as approved by the Board)
and Executive.

(i) Representations and Warranties of Executive. Executive hereby represents and
warrants that Executive’s employment with CDTI on the terms and conditions set
forth herein and Executive’s execution and performance of this Agreement do not
constitute a breach or violation of any other agreement, obligation or
understanding with any third party. Executive represents that Executive is not
bound by any agreement or any other existing or previous

 

10



--------------------------------------------------------------------------------

business relationship which conflicts with, or may conflict with, the
performance of Executive’s obligations hereunder or prevent the full performance
of Executive’s duties and obligations hereunder.

(j) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(k) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any Person other than the parties to
this Agreement and their respective heirs, executors, administrators, successors
or permitted assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

(l) Notices. All notices, requests and other communications under this Agreement
must be in writing and shall be deemed to have been duly given only if delivered
by email or facsimile transmission, personal delivery with written receipt, or
mail delivery by overnight courier prepaid, using the following contact
information:

 

If to Executive:

   Nikhil Mehta   

Fax: _____________________________

email: ____________________________

If to CDTI:

  

Clean Diesel Technologies, Inc.

4567 Telephone Road

Suite 100

  

Ventura, CA 93033

Attention: General Counsel

  

Fax: 805-639-9466

   email: rridley@cdti.com

(m) Survival. The covenants contained in Paragraphs 4(b), 5, 6 and 7 will
survive any termination or expiration of this Agreement.

(n) Review and Enforceability of Agreement. Executive represents and warrants
that prior to executing this Agreement, Executive reviewed each and every
provision of this Agreement and understands same, and that Executive had a full
opportunity to have this Agreement review by legal counsel of Executive’s own
choosing.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

NIKHIL MEHTA, Executive:

     CLEAN DIESEL TECHNOLOGIES,INC., Company

/s/ Nikhil Mehta

     By:  

/s/ R. Craig Breese

[Signature]

     Title:   Presidentd, CEO CDTI

 

12